486 F.2d 1370
Phillip Joseph TINERELLA, Plaintiff-Appellant,v.BETHLEHEM STEEL CORP., Defendant-Appellee.
No. 71-2869.
United States Court of Appeals,Ninth Circuit.
Nov. 15, 1973.

Seymour L. Ellison, (argued), Belli, Ashe, Ellison, Choulos & Lieff, San Francisco, Cal., for plaintiff-appellant.
Graydon S. Staring (argued), Lillick, McHose, Wheat, Adams & Charles, San Francisco, Cal., for defendant-appellee.
Before CHAMBERS, KOELSCH and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment in this admiralty injury case is affirmed.


2
As a question of negligence, we cannot find the district court's findings clearly erroneous.


3
As to any strict liability theory, the circumstance that the district court in its view of the evidence could not connect Bethlehem (the repairs contractor) to missing bolts, which absence was a factor in causation, relieves us of the necessity of exploring the limits of such a theory.


4
Plaintiff, a sailor of the United States Navy, obviously had a strong case for unseaworthiness against the government except that his injury was one where his status as a sailor denied him the right to sue.  (The navy owned the ship.)  The government has its own provisions to compensate those in the service injured in the line of duty.


5
Judgment affirmed.